NO. 07-08-0218-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



NOVEMBER 24, 2008

______________________________



MARK ANTHONY MARTINEZ, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 64
TH
 DISTRICT COURT OF HALE COUNTY;



NO.  A16898-0608; HON. ROBERT W. KINKAID, JR., PRESIDING

_______________________________



Anders Opinion

_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

Mark Anthony Martinez (appellant) appeals his conviction for aggravated sexual assault of a child.  
Pursuant to an agreement, he pled guilty to the offense and was granted eight years deferred adjudication.  The State subsequently filed a motion to proceed with the adjudication of his guilt.  It alleged that he had 1) used cocaine while on probation, 2) failed to make his monthly reports, 3) failed to complete his community service hours, 4) failed to attend AA/NA meetings as ordered, and 5) failed to complete a sex offenders program.  At the hearing, appellant pled true to the allegations contained in the motion.  The trial court then found that the allegations were true, adjudicated appellant guilty, allowed opportunity to present evidence relating to punishment, and sentenced him to fifteen years imprisonment. 

Appellant's counsel has now moved to withdraw, after filing a brief pursuant to 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and representing that he has searched the record and found no arguable grounds for reversal.  The motion and brief illustrate that counsel notified appellant of his right to review the appellate record and file his own brief or response.  So too did we inform appellant that any 
pro se
 response or brief he cared to file had to be filed by November 12, 2008.  To date, appellant has failed to file a response.

In compliance with 
Ander
s, appellate counsel addressed one potential ground for appeal and explained why it was baseless.  We, like appellate counsel, also reviewed the record to determine whether there existed reversible error and found none.  
See Stafford v. State
, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring us to conduct an independent review).

Accordingly, we grant counsel's motion to withdraw and affirm the judgment of the trial court.
(footnote: 1) 

Brian Quinn 

          Chief Justice 



Do not publish. 

FOOTNOTES
1:Appellant has the right to file a 
pro se 
petition for discretionary review from this opinion.